DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Jenrick et al (US 2007/0122023 A1).

Regarding Claim 1, Meade teaches 
a coin handling device (10), as illustrated in figures 1 and 8a-8c comprising:
a detector, i.e., test coin sensor (26, 30a, 30b), as mentioned at paragraph 12, first -fourth sentences, for example, and as illustrated in figures 1 and 2, that detects a feature of a coin, i.e., an electromagnetic field imparted by the field-generating coil (30a) and sensed by the sensing coil (30b);
a determiner, i.e, microprocessor-based control (22), as illustrated in figure 2, that determines a type of the coin, noting that the term “type” is interpreted as a denomination, based on the feature of the coin detected by the detector (26, 30a, 30b), as mentioned at paragraph 16, fourth sentence from the bottom, i.e,, “[c]hannels 68a-68c are monitored by microprocessor 70 which includes a program 74 to determine which sample coin the test coin matches”;
a reception unit, i.e, electronic module (24) and display (42), as illustrated in figure 6 and as mentioned at paragraph 12, second through fourth sentences from the bottom, and at paragraph 15, fourth sentence from the bottom, that receives from an operating person handling settings, i.e., software and sample coins, interpreted as ideal coin parameters for comparison with sensed data of actual coins,  that designate a way of handling the coin that is an indeterminate coin of which the type is
not determined and for which multiple options of the type are extracted by the determiner (22), as mentioned at paragraph 19, eleventh and twelfth sentences, for example; and
a handling unit , i.e., kicker coil (21), as illustrated in figure 1, that handles the indeterminate coin based on the handling settings received by the reception unit (24, 42), as mentioned at paragraph 11, last three sentences, which states in the first sentence, “[a]n electromagnetic device, referred to as a kicker coil 21, is activated in order to deflect a coin inserted in coin path 14 to acceptance slot 20”, states in the second sentence, “[i]f kicker coil 21 is not activated, then the coin falls to coin rejection slot 18” and third sentence, “[i]t should be understood that the invention could also be used with the reverse logic in which kicker coil 21 must be activated in order to reject a coin”.

Regarding Claim 1, Meade does not expressly teach a storage unit configured to store a setting table for associating types of coins with specific contents of the handling settings.

Regarding Claim 1, Meade does not expressly teach, but Jenrick teaches a storage unit, i.e., memory (18), as illustrated in figure 1(b) and as mentioned at paragraph 7, second sentence, i.e.,”[a] memory device is provided to store user-definitions and/or user settings for at least the first characteristic information”, paragraphs 53, 54 and 72, for example, configured to store a setting table, as illustrated in figures 2a and 2b and as mentioned at paragraphs 37 and 38, for example, for associating types of banknotes with specific contents of the handling settings, as mentioned at paragraph 60, noting figure 5(i) which illustrates assigning a receptacle “for each denomination, selected fitness level and fitness type” to a particular output receptacle.
See paragraphs 37, 38, 53, 54, 60 and 72 as follows.

[0037] FIG. 2(a) shows one possible configuration in accord with at least some embodiments of the present concepts. In FIG. 2(a), a user has designated four defect types for detection (Soil, Tears, Holes, and Limpness) from a larger set of available defect types for detection. FIG. 2(a) also shows the each of the selected defects has been assigned a plurality of levels or grades. Turning first to the various selected Grades, the user has selected and/or defined a top-tier of "Mint" to denote bills having no detectable soil, tears, or holes, and having a limpness detector output voltage greater than or equal to 1.50 V. The output voltage of the limpness detector is an arbitrary quantity and is merely intended to represent, in this example, possible outputs of a limpness detector that may be categorized and is not intended to impart any limitations to any particular configuration of limpness detector or range of outputs thereof. One example of a limpness detector is shown in U.S. Pat. No. 4,365,508 to Loftus, issued Dec. 28, 1982, incorporated herein by reference in its entirety. Likewise, the user has designated "Grade A" to correspond to bills having soilage of less than 1 mm.sup.2, tears less than 1 mm, holes less than 1 mm.sup.2, and a limpness detector output greater than or equal to 1.25 V. FIG. 2(a) shows "Grade B" to correspond to bills having soilage of less than 3 mm.sup.2, tears less than 3 mm, holes less than 10 mm.sup.2, and a limpness detector output greater than or equal to 1.00 V. "Grade C" is shown to correspond to bills having soilage of less than 6 mm.sup.2, tears less than 6 mm, holes less than 19 mm.sup.2, and a limpness detector output greater than or equal to 0.75 V. "Grade D" denotes unfit bills and, in FIG. 2(a), corresponds to bills having soilage greater than or equal to 6 mm.sup.2, tears greater than or equal to 6 mm, holes greater than or equal to 19 mm.sup.2, and a limpness detector output less than 0.75 V.
[0038] Bill processing, in at least some aspects of the present concepts, may thus include one or more categories, subcategories, pointers, and/or relational definitions. For example, FIG. 2(a) also shows that the user has defined, or may define, the acceptance criteria for various defect types into a plurality of levels. In FIG. 2(a), the acceptance criteria relating to the "Mint" and "Grade A" categories noted above have been combined into a broader category of "Level 1". Likewise, the acceptance criteria relating to the "Grade B" and "Grade C" categories have been combined into a broader category of "Level 2" and the acceptance criteria relating to the "Grade D" category is classified as "Level 3". In short, a user may define any number of categories, subcategories, pointers, and/or relational definitions to characterize measured defect characteristics. As another example, FIG. 2(b) shows that several user-defined Grades have been further defined and/or related to include several Levels therewithin (e.g., Grade A includes Levels 1, 2 for Soil, Holes, and Limpness). FIG. 2(b) also shows that a defined Level (e.g., Level 2) may be defined to span several Grades (e.g., Grade B and Grade C for the defect of Limpness).
[0053] In accord with the present concepts, following identification of fit and unfit genuine notes, the fit and unfit genuine bills can be sorted in various modes based on a users' needs and requirements. These modes could be user-definable and saved to a currency processing system 10 memory 18 or remote memory device (e.g., through I/O 17) so the various user modes could be called up at any time by a user. In various exemplary modes, the bills could be sorted by fitness levels and/or fitness defect, and output to pockets 60, as generally shown in the examples of FIGS. 5(a)-(c).
[0054] Fitness levels and/or fitness defects can be established for each of the aforementioned fitness criteria, or other designated fitness criteria selected by the user of the currency processing system 10 (e.g., MPS 100), by the user and/or by the manufacturer or distributor of the currency handling device 10. According to at least some embodiments, fitness level definitions can be changed by updating related definitions and/or parameters stored in memory 18 or other local or remote memory device. In still other embodiments, bills could be selectively sorted, for example, based on the fitness level and/or fitness defect.
[0060] FIG. 5(i) shows that, the user is provided an option to specifically designate the output pocket or receptacle into which each denomination, fitness level, and fitness type is to be discharged. In this example, the user is being prompted to designated an output pocket for a $20 Grade A note. In one aspect, the prompt may also indicate, in this example screen or in another screen, different packaging options available to the user. For example, output pockets 102a-102h may be provided with one type of note packaging, whereas output pockets 102i-k may be provided with one type of note packaging.
[0072] The currency processing system 10 in accord with the present concepts may further comprise a currency tracking system 50, represented in FIG. 1. In combination with various fitness and counterfeit criteria, the bills being processed in the first, second, and third stations 25, 30, 40, or sub-combination thereof, could be tracked by storing an association between the serial number of each bill, or representation thereof, on a local memory 18 or on a remote memory, accessible through I/O port 17. A representation of the serial number could include, for example, an encryption of the serial number, an image of the serial number, an encryption of an image of the serial number, or an encrypted/non-encrypted composite of the serial number and other identifying information, such as the series or Federal Reserve Bank letter and number. In accord with some embodiments of the currency tracking system, at least one measure of the fitness and/or other identifying information, such as the bill denomination would be associated with the serial number or other representation thereof incorporating the serial number, in whole or in part.
Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a storage unit configured to store a setting table for associating types of coins with specific contents of the handling settings, as taught by Jenrick, in Meade’s coin handling device for the purpose of permitting an operator to change various settings, thus improving usability, flexibility and utility of the device.  Note that although Jenrick teaches use of such a storage unit and setting table with regards to banknote types and settings, it would have been obvious and well within the skill of an ordinarily skilled artisan to have used the same system for coin types and settings since both Meade’s and Jenrick’s systems have predictable structure with predictable function and Jenrick’s storage unit and setting table are equally able to be used with the different data ascribed to coins.

Regarding Claim 2, Meade teaches 
wherein the detector , i.e., test coin sensor (26, 30a, 30b), includes a magnetic sensor, i.e., coils (30a, 36a1, 36a2, 36a3) that detects a magnetic feature of the coin, as mentioned at paragraph 15, third and fourth sentences, i.e., “[e]ach of the coils 30b, 36b1, 36b2 and 36b3 are sensing coils which sense magnetic fields generated by the respective field-generating coils 30a, 36a1, 36a2 and 36a3” for example.

Regarding Claim 5, Meade teaches 
wherein the handling settings, interpreted to be the programming steps stored in the control processor (70), include a setting item, interpreted as a programming step, that designates the indeterminate coin as a coin to be subjected to rejection handling, as mentioned at paragraph 11, third and fourth sentences, i.e. “a kicker coil 21, is activated in order to deflect a coin inserted in coin path 14 to acceptance slot 20”, for example, and
wherein the handling unit performs the rejection handling on the indeterminate coin, i.e., via kicker coil (21).  See also paragraph 19, which mentions microprocessor (70) and control program (74).  

Regarding Claim 6, Meade teaches 
wherein the handling settings include a setting item that designates the indeterminate coin as a coin of a type having a highest degree of similarity among the multiple options of the type, and
wherein the handling unit handles the indeterminate
coin as a coin of the type having the highest degree of Similarity among the multiple options of the type, noting figures 8a and 8b and testing steps (92, 96, 100, 108, 112) and paragraph 19, for example, which illustrates and describes the matching process where upon matching the criteria, the identity of the denomination is confirmed by the processor (70).

Regarding Claim 16, see rejection of Claim 1, above, which describes the rejection of the apparatus that performs the method in Claim 16.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Jenrick et al (US 2007/0122023 A1) and further in view of Zweig et al (US 2009/0048803 A1).

Regarding Claim(s) 3 Meade teaches the system as described above.

Regarding Claim 3, Meade does not expressly teach  
wherein the detector includes an image sensor that detects an optical feature of the coin.

Regarding Claim 3, Meade does not expressly teach, but Zweig teaches wherein the detector includes an image sensor, i.e., optical detector (115), as illustrated in figure 9 and as mentioned at paragraph 56, that detects an optical feature of the coin, i.e., a diameter of a coin, as mentioned at paragraph 56, last sentence.

Note the various coin characteristics/properties as listed as being stored in figure 12, such as coin diameter, thickness, core voltage, core frequency, surface frequency and surface voltage, for example, noting also paragraphs 65 and 66.

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the detector includes an image sensor that detects an optical feature of the coin, as taught by Zweig, in Meade’s coin handling device, for the purpose of eliciting additional coin data for making more accurate coin denomination and genuineness decision.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Jenrick et al (US 2007/0122023 A1) and further in view of Sasaki (US 2011/0016965 A1).

Regarding Claim(s) 4 Meade teaches the system as described above.

Regarding Claim 4, Meade does not expressly teach 
wherein the type of includes at least one of a denomination, an uneven structure on a surface of the coin, or a material, and 
wherein the multiple options of the type have the same denomination and have difference in at least one of the uneven structure on the surface of the coin or material.

Regarding Claim 4, Meade does not expressly teach, but Sasaki teaches 
wherein the type includes at least one of a denomination, an uneven structure on a surface of the coin, or a material, and 
wherein the multiple options of the type have the same denomination and have difference in at least one of the uneven structure on the surface of the coin or material, as mentioned at paragraph 80 and as illustrated at figure 5a, as follows.

[0080] To define the "higher limit" and the "lower limit" of each "element" shown in FIG. 5, a predetermined number (50, for example) of coins of a denomination corresponding to the main judgment frame 14a to be generated are first flowed through the coin recognizing device 10. A distribution state of the sensor values of each element such as the material, the diameter, and the thickness is then obtained through the sensor-value input unit 12. The main-judgment-frame registration unit 13a defines the "higher limit" and the "lower limit" of each element by using a statistical method.

Emphasis provided.


    PNG
    media_image1.png
    312
    613
    media_image1.png
    Greyscale

Note that figure 5 illustrates what is mentioned in paragraph 80, that for a single denomination, there is a range of allowed limits for that element, such as material or diameter, for example.  Thus, multiple options of the type can have the same diameter because they the type has a predetermined number of options within the range between the higher and lower limits.  

Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the type of includes at least one of a denomination, an uneven structure on a surface of the coin, or a material, and 
wherein the multiple options of the type have the same denomination and have difference in at least one of the uneven structure on the surface of the coin or material, as taught by Sasaki, in Meade’s coin handling device, for the purpose of eliciting additional coin data for making more accurate coin denomination and genuineness decisions.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Jenrick et al (US 2007/0122023 A1), further in view of Sasaki (US 2011/0016965 A1) and further in view of Hall (US 2015/0101907 A1).

Regarding Claim(s) 7 and 8, Meade teaches the system as described above.

Regarding Claim 7, Meade does not expressly teach, 

wherein the type includes at least one of a denomination, an uneven
structure on a surface of the coin, or a material, wherein the multiple options of the type are a rare type and a non-rare type that is equal in denomination to the rare type and is not equal in at least one of the uneven structure on the surface of the coin or the material to the rare type, wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination of a coin of the non-rare type, and
wherein the handling unit performs handling of transporting the
indeterminate coin to the same transport destination as that of a coin of the non-rare type.

Regarding Claim 7, Meade does not expressly teach, but Hall teaches wherein the type includes at least one of a denomination, an uneven
structure on a surface of the coin, or a material, as mentioned at paragraphs 32 and 33, i.e., noting the mention of topological features of the one or more predominant surfaces of the coin, diameter, or material such as gold, silver or nickel, wherein the multiple options of the type are a rare type and a non-rare type that is equal in denomination to the rare type and is not equal in at least one of the uneven structure on the surface of the coin or the material to the rare type, as mentioned at paragraphs 22, 23, 26 and 28, as follows.
 [0022] It should be noted in this regard that the coin identifier may sort disks under any of a number of different methodologies. For example, one coin file 48, 50 may simply specify a weight per unit volume that identifies gold. Another coin file may identify silver. Still another coin file may classify the disk as a slug when the ratio of weight per unit volume does not conform to a precious metal or any known composition of a coin.
[0023] Even where the coin file specifies a material for identification, the file may specify a range of values. The range of values may be used to identify different percentages of the specified material (e.g., 14 carat gold, substantially pure gold, etc.).
[0026] In other embodiments, a determination that the material of the disk is nickel may be used to identify rare coins that are made of nickel. In this case, the determination that the disk is nickel is used to retrieve coin files of nickel coins. As any matches are found, the disk is delivered to the bin associated with the matched coin. 
[0028] A keyboard 56 may also be used for creation of the coin files. An authorized user of the coin identifier may activate a browser within the coin identifier and access coin image files through the Internet using a network interface 58. In this way, the user may be able to download images and to create coin files that include the images of rare coins from any of a number of domestic or foreign sources.
Emphasis provided.
Note also that Hall teaches coin attributes including topological features of one or more predominant surface of the coin, as well as diameter, at paragraphs 32 and 33, which state as follows.
[0032] In general, the system may incorporate a number of steps including establishing a database including a plurality of files that each define attributes of a respective coin based at least upon a predetermined ratio of weight per unit of volume or upon topological features of one or more predominant surfaces of the coin, detecting a disk having the general size and shape of a coin, measuring a first set of dimensional parameters that define a shape of the disk including one or more thickness and diameter measurements, measuring a second parameter including a weight of the disk, measuring a third set of parameters defining a set of topographical features of the disk, comparing the measured parameters within at least some of the plurality of files of the database and classifying the disk as a specific type of coin by substantially matching at least some of the measured parameters of the disk with the attributes of at least one of the plurality of files.

[0033] Alternatively, the system may include a database including a plurality of files that each define attributes of a respective coin based at least upon a predetermined ratio of weight per unit of volume or upon topological features of one or more predominant surfaces of the coin, one or more sensors that measure a first set of dimensional parameters that define a shape of the disk including one or more thickness and diameter measurements and weight, a sensor that measures a second set of parameters defining a set of topographical features of the disk, a processor that compares the measured parameters within at least some of the plurality of files of the database and a processor that classifies the disk as a specific type of coin by substantially matching at least some of the measured parameters of the disk with the attributes of at least one of the plurality of files.

Emphasis provided.
Note also that Hall teaches a transport destination of a coin (20, 26, 28) as illustrated in figures 1a and 1b and as mentioned at paragraphs 13 and 14, as follows.
[0013] Inside the identifier, the coin slot connects to a chute 16 that slopes downward and into a number of selectable coin bins 20. It should be noted in this regard that the slope is sufficient to allow oblong or even square coins to easily slide down the chute.
[0014] Also associated with the chute may be a number of sensors 22. As the disk slides down the chute, the sensors collect information from the disk. The collected information may be used to trigger a diverter 24 that selects a bin 26, 28 of the selectable coin bins as a destination for the disk.
Emphasis provided.

    PNG
    media_image2.png
    920
    604
    media_image2.png
    Greyscale



Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the type includes at least one of a denomination, an uneven
structure on a surface of the coin, or a material, wherein the multiple options of the type are a rare type and a non-rare type that is equal in denomination to the rare type and is not equal in at least one of the uneven structure on the surface of the coin or the material to the rare type, as taught by Hall, in Meade’s coin handling device, for the purpose of processing a common category of coins, i.e., rare and non-rare coins, such as rare nickel, gold or silver coins, as well as such rare coins based on percentage composition.

Additionally, it would have been obvious to have provided a transport destination of a coin, as provided by Hall, in Meade’s coin handling device, for the purpose of providing a storage location for processed coins.

Regarding Claim 7, Meade does not expressly teach, but Jenrick teaches
wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination of a coin of the non-rare type, and
wherein the handling unit performs handling of transporting the
indeterminate coin to the same transport destination as that of a coin of the non-rare type, as illustrated in figures 5(a) and 5(i) and as mentioned at paragraphs 19 and 60, as follows.

[0019] In the embodiment depicted in FIG. 1(a), the reading device 24 comprises a first station 25 having one or more detectors (e.g., an optical scanhead) to identify the denomination and/or series of the respective bills, and a subsequent second station 30 and third station 40, respectively, having one or more detectors to evaluate the fitness and/or authenticity of the bills. Following processing in the first, second, and third stations 25, 30, 40, a bill is passed to a specified pocket or receptacle amongst a plurality of pockets 60, the specified pocket corresponding not only to the particular denomination of the bill, but also to a control system instruction or program input by a user, which characterizes the fitness and authenticity of the bill. The reading device 24 may comprise a unitary device (i.e., a single device or station) or may comprise a plurality of disparate devices used sequentially, such as shown in the example of FIG. 1, or even a plurality of devices used simultaneously in combination. According to at least some embodiments, a transport speed of the bills, and a corresponding processing speed, may be set to any transport speed between about 800 bills per minute (bpm) and 1600 bpm (e.g., 1000 bpm, 1200 bpm, 1500 bpm, 1600 bpm), although higher and lower transport speeds are certainly within the present concepts (e.g., 200 bpm, 1800 bpm, 2400 bpm, etc.)

[0060] FIG. 5(i) shows that, the user is provided an option to specifically designate the output pocket or receptacle into which each denomination, fitness level, and fitness type is to be discharged. In this example, the user is being prompted to designated an output pocket for a $20 Grade A note. In one aspect, the prompt may also indicate, in this example screen or in another screen, different packaging options available to the user. For example, output pockets 102a-102h may be provided with one type of note packaging, whereas output pockets 102i-k may be provided with one type of note packaging.

Emphasis provided.
Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to have provided wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination of a coin of the non-rare type, and
wherein the handling unit performs handling of transporting the
indeterminate coin to the same transport destination as that of a coin of the non-rare type, as taught by Jenrick, in Meade’s coin handling device, for the purpose of sorting the coins into storage areas based upon the chosen storage criteria, i.e, denomination as well as diameter or material characteristics, for example.

Regarding Claim 8, see the rejection of Claim 7, above.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Jenrick et al (US 2007/0122023 A1) and further in view of Daout et al (US 2004/0093117 A1).

Regarding Claim(s) 9, Meade teaches the system as described above.

Regarding Claim 9, Meade does not expressly teach 
wherein the handling settings include a setting item
that designates a degree of priority of the type of the indeterminate coin, and wherein the handling unit handles the indeterminate coin as a coin of a type having a highest degree of priority among the multiple options of the type.

Regarding Claim 9, Meade does not expressly teach, but Daout teaches  
wherein the handling settings include a setting item
that designates a degree of priority of the type of the indeterminate coin, and wherein the handling unit handles the indeterminate coin as a coin of a type having a highest degree of priority among the multiple options of the type, interpreted as multiple denominations, of the type, as mentioned at paragraph 72, which states as follows.

[0072] In the present embodiment, the controller 18 determines the desired relative proportions of the different denominations in the store 4. However, this determination can instead be carried out as part of the change-calculating algorithm. Thus, the change-calculating algorithm can take into account various factors, such as the relationship between prices and the values of respective denominations, to determine which denominations are most likely to be required for change, and this information can be used in adjusting the relative proportions of the different denominations in the store 4. Indeed, the change algorithm could be used to decide which denominations should be sent to the store, and which should be sent to the cashbox.

Emphasis provided

Note also that Daout’s claim 6 mentions “adjusting the criterion used to determine whether or not to send a currency item of a selected denomination to the store”.  Note that criterion is considered to include diameter as well as other data such as coin properties. 
Thus, Daout’s algorithm, as illustrated in figure 2 and as referred to in paragraph 72, assigns priority to different denominations based upon expected demand for such denominations.  

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the handling settings include a setting item
that designates a degree of priority of the type of the indeterminate coin, and wherein the handling unit handles the indeterminate coin as a coin of a type having a highest degree of priority among the multiple options of the type, as taught by Daout, in Meade’s coin handling device, for the purpose of giving more priority to storing more commonly used coin denominations in different storage areas as an ordinary coin and cash organizing scheme typically used for managing coin and cash inventory based upon expected demand and usage of particular denominations, as mentioned at paragraph 8, for example, which states as follows.

[0008] In accordance with one aspect of the invention, the respective proportions of currency items of different denominations in a multi-dimentional store are adjusted in accordance with future change requirements for the different denominations, inhibiting the sending of a particular denomination to the store if the number of currency items of that denomination currently contained in the store exceeds a threshold, leaving more room for currency items of other denominations.

Emphasis provided.
Note also that it would have been well within the skill of an ordinarily skilled artisan to have used criterion such as type in the form of diameter, and based on any type of coin property or feature, as would be desired as a sorting criterion for coins..  

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Jenrick et al (US 2007/0122023 A1), further in view of Sasaki (US 2011/0016965 A1), further in view of Hall (US 2015/0101907 A1).
 and further in view of Daout et al (US 2004/0093117 A1).

Regarding Claim(s) 10-15, Meade teaches the system as described above.

Regarding Claim 10, see the rejection of Claims 7 and 9, above.
Regarding Claim 11, see the rejection of Claims 7 and 9, above.
Regarding Claim 12, see the rejection of Claims 7 and 9, above.
Regarding Claim 13, see the rejection of Claims 7, 8 and 9 above.
Regarding Claim 14, see the rejection of Claims 7 and 9, above.
Regarding Claim 15, see the rejection of Claims 7 and 9, above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Itako ‘105 is cited as teaching “characteristic detecting means for detecting respective characteristics of a predetermined number of coin-like metal pieces” and “metal piece reception setting means for performing setting so that the coin-like metal pieces can be received in cases where the characteristics of the coin-like metal pieces collected by the characteristic collecting means do not overlap characteristics of receivable coins” as mentioned at paragraph 7, for example.  See also paragraphs 3, 6, 9, 63, 79 and noting figure 1 showing a coin sorting device with setting portion (5) and table (13) at figure 4, showing characteristic data with denomination and value.  See also figures 7 and 9.

Geib ‘182 is cited as teaching various coin characteristics and properties sensed and used for authenticating said coins, as mentioned at col. 38, line 66-col. 39, line 34.

Uezono ‘789 is cited as teaching a setting screen (82, 83) as illustrated in figure 7, for example.

Michiro ‘822 is cited to provide an English translation.
Koichi ‘617 is cited to provide an English translation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



September 5, 2022